Title: To Thomas Jefferson from Albert Gallatin, 17 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        17 Jan 1809
                     
                  
                  I will thank the President for the loan of the survey herein mentioned & which relates, I presume, to the intended communication between the Chesapeake Bay & Albemarle Sound. Respectfully
                  
                     Albert Gallatin 
                     
                  
               